Citation Nr: 1627208	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder, currently rated as 70 percent disabling effective January 5, 2010 to February 13, 2012; and effective April 1, 2012 to the present.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Neil, B. Riley, Agent


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986; June 1989 to June 1993; and from November 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2013 and December 2014 for further development.  

The April 2010 rating decision granted service connection for PTSD and granted a 50 percent rating.  The RO subsequently issued a December 2011 rating decision in which it increased that rating to 70 percent dating back to January 5, 2010 (the date of receipt of the claim).  Finally, the RO issued an August 2013 rating decision in which it granted a 100 percent rating effective February 13, 2012 to April 1, 2012 due to hospitalization.  The granting of a 100 percent rating constitutes a complete grant of the claim for that period of time.  

The Board notes that the Veteran submitted a timely notice of disagreement with a December 2011 decision denying entitlement to service connection for gastroesophageal reflux disease, restrictive airway disease claimed as respiratory condition, headaches, and the claim to reopen entitlement to service connection for bipolar disorder.  He was issued a statement of the case with respect to those issues in September 2013.  However, he failed to properly file a timely substantive appeal following the statement of the case. Therefore, an appeal of those issues has not been perfected and they are not properly before the Board.

The Board notes that the RO issued a July 2010 rating decision in which it denied the Veteran's claim for entitlement to a TDIU.  Although the Veteran did not appeal this decision, the Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.
 
The Board notes that the Veteran was scheduled to testify before the Board in May 2014, but he requested that the hearing be rescheduled.  The claim was remanded in November 2013 and December 2014 so that the Veteran could testify before the Board.  The Veteran was scheduled to testify in February 2016.  He failed to report for the hearing or provide good cause for his failure report.  The Board considers his hearing request to be withdrawn.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

2.  The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in February 2010, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and fully addressed the relevant rating criteria.  The claims file also includes numerous outpatient treatment examinations that address the severity of the Veteran's disability.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a VA examination in February 2010.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran entered an inpatient substance abuse program and that he was hospitalized in December 2009 and January 2010 for suicide attempts.  The Veteran reported that his typical mood was sad.  He reported feelings of hopelessness, worthlessness, amotivation, and lethargy.  He stated that his real problem is that he did not like himself.  

The Veteran reported that he began drinking alcohol in approximately 1990-1991 and that his drinking became a problem immediately.  He stated that he began using methamphetamines and opiates in approximately 1993 and he quickly became addicted.  

The Veteran was married from 1985 to 1988.  He has a 26 year old daughter.  The Veteran described his relationship with her as "not good" despite daily contact over the phone.  He reported that his family of origin is very supportive and is anxious for him to receive help and recover.  He reported that he was living in a half-way house.  He stated that he had no friends, despite the fact that he had many friends in the service.  He stated that some of these friends had contacted him but he is not interested in maintaining his friendships with them.  He stated that he had no hobbies.  He stated that he was hospitalized after suicide attempts in December 2009 and January 2010.  He stated that he attempted suicide both of these times because he was unable to control his symptoms and could not get better.  He denied current suicidal ideation and he reported working hard to recover.  He denied a history of violence and assaultiveness.  

The Veteran reported that his psychosocial functioning was fair.  He had loving and supportive relationships with his family of origin and daily contact with his
daughter.  He reported that he was working to improve this relationship.  He stated that he has no friends and no social contacts.  He stated that he does not feel safe in his house.  He reported that he had no hobbies or interests and was recently sober from alcohol and drugs.  

Upon examination, the Veteran was clean, neatly groomed, and casually dressed.  He was wringing his hands; but his speech was clear and coherent.  He was cooperative, friendly, and attentive.  His affect was flat.  His mood was anxious and depressed.  He reported poor concentration and feeling that he was easily overwhelmed.  He was oriented to person, place, and time.  His thought process and content was unremarkable.  He understood the outcome of his behavior and he did not suffer from any delusions or hallucinations.  

The Veteran reported that he will not sleep until he is exhausted.  He stated that he has nightmares several times weekly.  He would wake up in the night in a cold sweat with increased blood pressure.  He stated that he fights and yells in his sleep and that he sleeps only three to four hours nightly and wakes up feeling irritable.  

The Veteran reported obsessive/ritualistic behavior and panic attacks.  He stated that he "cannot slow down;" and that he transitions from one activity or project to another.  He reported that he checks the locks on his doors multiple times nightly.  He reported panic attacks multiple times daily.  He stated that during an attack, he experienced chest tightening, increased blood pressure, increased heart rate, and fear.  He denied homicidal and suicidal thoughts.  His impulse control was good.  He was able to maintain personal hygiene.  There was no problem with activities of daily living.  His remote memory was normal.  His recent and immediate memory was mildly impaired.  The Veteran reported problems with short term memory but no difficulties with long term memory.  

The examiner assigned a Global Assessment of Functioning (GAF) score of 48.  
A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in October 2013.  Consequently, DSM-IV is applicable.

The Veteran's score of 48 was based on his social isolation and lack of social contacts, his history of problems in employment, his recent sobriety, and history of substance dependence, the frequency of his panic attacks, and the overall severity of his symptoms.

The examiner found that the Veteran was capable of managing his financial affairs.  She noted that the Veteran worked as a deck handler but was laid off due to his inability to learn the job, remember his duties, and his tendency to be too jumpy.  The Veteran also stated that he had to force himself to interact with supervisors and co-workers.  He reported that he had a great deal of difficulty learning and retaining new information.  He also reported difficulty with anxiety and interactions with others.

The examiner opined that the Veteran's PTSD symptoms did not result in total occupational and social impairment.  However, there were deficiencies in thinking, family relations, work, and mood.  There were no deficiencies in judgment.  

A March 2010 outpatient treatment report reflects that the Veteran was clean from methamphetamines since 2001, and his last use of cocaine was February 2010.  The Veteran described his mood as "pretty normal."  He had full affect.  His speech was clear and soft; volume, rate, and rhythm were within normal limits.  His thought process was linear, logical, and coherent.  He denied auditory/visual hallucinations and suicidal/homicidal thoughts.  Judgment and mood were adequate; and his insight was good.  He was assessed with a GAF score of 55 (VBMS, 6/7/10, p. 37).  

Outpatient treatment reports reflect that the Veteran began attending weekly group therapy.  An April 2010 treatment report reflects that the Veteran was sleeping well and his mood was stable.  His mood was reported as pretty good with congruent affect.  His insight, judgment, and mood were adequate.  He was assessed with a GAF score of 65 (VBMS, 6/7/10, p. 25).  

In May 2010, the Veteran reported that he was "doing great."  He reported working day labor.  He stated that he was tolerating his medications well without side effects; and he voiced no complaints (VBMS, 6/7/10, p. 14).  He was assessed with GAF scores of 65 and 55 in June 2010 (VBMS, 6/7/10, p. 5; VBMS, 7/8/10, p. 4).

The Veteran's GAF throughout the following year (August 2010 through August 2011) ranged from 50-65 (VBMS, 8/3/11).  He continued to attend group therapy on a bi-monthly basis, and in September 2010, he stated that he was doing better (VBMS, 8/3/11, p. 113).  In October 2010, he stated that that he was attending social outings with his girlfriend, and that he had one brief panic episode.  He was able to calm himself and rejoin (VBMS, 8/3/11, p. 98).  In November 2010, he was stressed out due to his father needing surgery.  The Veteran was in the process of moving out of a halfway house and into a private home with his girlfriend (VBMS, 8/3/11, p. 70).   

The examiner noted that the Veteran was continuously showing immature drug seeking behaviors to relieve stress.  He was continuously dishonest not in giving the information.  The examiner stated that the Veteran appeared to be not motivated and had poor insight into his recovery.  The examiner noted that the Veteran was in a new relationship with a woman friend (VBMS, 8/3/11, p. 70).  An April 2011 treatment report reflects that he had gotten married, and that he became angry with his wife due to problems with her ex-husband.  He felt like using pills to control his anger but he did not take them.  He stated that otherwise, he was doing well.  He continued to look for jobs.  He was also going to school and majoring in psychology.  He reported sleeping well and having a stable mood (VBMS, 8/3/11, p. 30).  He reported a slip with methamphetamines in May 2011.  Otherwise, his mood was stable (VBMS, 8/3/11, p. 24).  He also reported that he started a new job, and was stressed out about the hours.  He reported difficulty with his supervisors who would not let him off to get to his medical appointments (VBMS, 8/3/11, p. 21).  In July 2011, he stated that he was enjoying his job at an automobile shop, and that he was getting along well with his wife (VBMS, 8/3/11, p. 14).  

An August 2011 psychology consult report reflects that the Veteran married his current wife in December 2010.  He stated that he completed one year of college on-line; and that he wanted to be a social worker.  However, he stopped to find work in order to provide for the family.  He reported that he has been working in a temporary position for five weeks; but that he would like to work there permanently (VBMS, 8/3/11, pgs. 2-6).     

Upon examination, the Veteran was cooperative, although he was vague with some responses.  His affect was restricted; mood was depressed, anxious, hopeless, and worried.  His motor was within normal limits.  His speech was of normal, rate, and rhythm.  Thought process was slightly vague and tangential with possible thought-blocking.  There was no evidence of a thought disorder.  He was oriented to person, place, and time.  He denied suicidal and homicidal ideation; but he endorsed hopelessness and an impulsive overdose on Xanax in 2010.  With regards to audio and visual hallucinations, he endorsed two internal voices "arguing about what to do" especially since he got clean one year ago.  His long term memory was impaired, with some gaps.  He reported that his short term memory was impaired.  He reported a difficulty falling asleep and staying asleep.  He reported nightmares.  His judgment was guarded to fair when clean and sober.  His insight was fair.  His motivation for treatment was good.  He was assigned a GAF score of 50 (VBMS, 8/3/11, pgs. 2-6).   

As noted in the introduction, the Veteran was hospitalized on February 13, 2012, and he is receiving a 100 percent rating from February 13, 2012 to April 1, 2012.  The Veteran's discharge report reflects that he separated from his wife and that he was getting more isolated.  He stated that he was just not doing well; and that he was on a roller coaster ride every day.  He reported that he wasn't sleeping well and had anxiety.  He was admitted to the PTSD Residential Treatment Program but was discharged due to a family illness.  The Veteran met with the clinical coordinator who found that he was a low risk of harming himself.  He was assigned a GAF score of 50 (VBMS, 8/23/13). 

From April 2012 to December 2012, the Veteran's GAF score ranged from 55 to 58 (Virtual VA, 8/23/13).  

A May 2012 addiction severity index report reflects that the Veteran reported that in the past 30 days, he had medical problems every day, which bothered him
badly.  He stated that he was separated from his wife; and was not satisfied with this situation.  He reported having significant periods in the past 30 days in which he experienced serious problems getting along with his sexual partner/spouse.  He stated that during the past month, he had serious conflicts with his family on 30 days and serious conflicts with other people at no time.  He reported that he was extremely bothered by family/social problems in the month prior to this interview.  He reported having experienced psychological or emotional problems on 30 days during the past 30 days.  He reported experiencing serious depression (30 day and lifetime), serious anxiety or tension (30 day and lifetime), hallucinations (30 day and lifetime), trouble understanding, concentrating or remembering (30 day and lifetime) and trouble controlling violent behavior (lifetime).  He denied suicidal ideation (Virtual VA, 8/23/13, pgs. 110-113).  However, a medication management follow up report (also dated May 2012) reflects that the Veteran reported that he was doing well with no new problems.  He stated that he was not depressed.  Upon examination, he was well groomed and he made good eye contact.  His speech was within normal limits.  His mood was pretty good with congruent affect.  His thought process and content were within normal limits.  He denied suicidal and homicidal ideations.  His insight and judgment were limited (Virtual VA, 8/23/13, pgs. 88-89).   

A November 2012 mental health consultation report reflects that the Veteran relocated from Murfreesboro back to West Tennessee a few months earlier.  He stated that he was prescribed sertraline; and he believed that it was helping.  His primary concern was his panic attacks.  He described them as so severe that he felt he was having a heart attack.  He stated that occasionally he took his mother's Xanax when experiencing a panic attack, which stopped them.  He stated that the panic attacks had decreased in number, with the most recent one occurring six weeks ago.  He stated that occasionally he had periods of several months in between attacks.  However, he stated that he coped with some anxiety on a daily basis.  He stated that he coped by "staying busy."  He reported minimal symptoms of intrusive thoughts or nightmares.  He used Benadryl and trazodone to help him sleep.  He stated that his mood was mostly happy, but he experiences some
amount of depressed mood and isolation on a weekly basis.  There were no thoughts of suicide, and no violence.  He did not like to be around crowds but he did go to local community activities and spent time with family.  He tried to utilize coping skills he learned in treatment.  He was able to clearly voice understanding of why medications like Xanax were probably not best choice for someone with history of substance use.  

The Veteran endorsed sadness at times but was usually happy.  He denied irritability, anhedonia, appetite change, decreased energy, worthlessness, weight change, and mood swings.  He denied all symptoms of mania (elevated mood, pressured speech, flight of ideas, decreased need for sleep, distractibility, hyper-religious, poor impulse control, and motor agitation).  He reported excessive worry, restlessness, and panic attacks.  He denied distractibility, failure to complete work, being fidgety, poor concentration, and being hyper-verbal.  He denied all symptoms of psychosis (delusions, hallucinations, disorganize speech, disorganize behavior, paranoia, thought blocking, thought insertion, and thought broadcasting).  

The Veteran's traumatic event was persistently reexperienced by recurrent intrusive distressing recollections.  There was no persistent avoidance of stimuli associated with the trauma.  The Veteran reported hypervigilance.  He denied difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, exaggerated startle response, and physiologic reactivity.

Upon examination, the Veteran was well groomed; he had good eye contact and posture; and he was a patient, reliable historian.  He was oriented to person, place, and time.  He was not lethargic, hyper-alert, and did not have fluctuating consciousness.  He was cooperative and attentive.  There was no psychomotor retardation, psychomotor agitation; and he was not evasive/guarded.  His mood was euthymic.  He was not depressed, labile, irritable, empty, euphoric, or guilty.  His affect was normal and congruent with mood.  It was not constricted, blunted, or flat.  His speech was at a normal rate/volume, and tone.  He denied hallucinations.  His thought process was logical, goal directed, and linear.  There was no evidence of racing thoughts, flight of ideas, or clang associations.  There were no ruminations, delusions, paranoia, phobias, ideas of reference, obsessions and compulsions, suicidal ideations, or homicidal ideations.  His memory/attention/concentration was intact.  He had good insight, and was aware of current stressor and illness.  There Veteran was capable of making good decisions.

The examiner stated that the Veteran had a long history of PTSD with some panic attacks.  She noted that symptoms were generally under control, with the most recent panic attack six weeks ago.  She assigned a GAF score of 55 (Virtual VA, 9/12/13, pgs. 28-32).

Analysis

The Board notes that the Veteran is rated at 70 percent for his PTSD.  In order to warrant a rating in excess of 70, his PTSD must be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board finds that the evidence does not support the criteria for a 100 percent rating.  Regarding social impairment, the Veteran stated at his February 2010 VA examination, that he did not have any friends.  However, he stated that his family of origin is very supportive and is anxious for him to receive help and recover.  He reported that he had loving and supportive relationships with his family of origin and daily contact with his daughter (although their relationship was described as "not good").  He stated that he was working to improve this relationship.  

Outpatient treatment reports reflect that the Veteran began going to weekly group therapy.  In May 2010, he reported that he was "doing great."  He continued to attend group therapy on a bi-monthly basis.  In October 2010, he stated that that he was attending social outings with his girlfriend, and that he was in the process of moving to a private home with her.  He married her in December 2010.  In July 2011 he stated that he was getting along well with her.

The Veteran later separated from his wife.  This was noted in an April 2012 discharge report.  A November 2012 mental health consult revealed that the Veteran was feeling more isolated.  He stated that he did not like to be around crowds.  However, he stated that he went to local community activities and spent time with family.  All of these factors are evidence that the Veteran's social impairment is not "total."  

The February 2010 examination report fails to note the Veteran's occupational impairments.  However, the examiner noted that there were no problems with activities of daily living.  The examiner assigned a GAF score of 48, in part based on the Veteran's history of problems in employment.  She noted that the Veteran worked as a deck handler but had been laid off due to his inability to learn the job, remember his duties, and his tendency to be "too jumpy."  The Veteran also stated that he had to force himself to interact with supervisors and co-workers

The examiner opined that the Veteran's PTSD symptoms did not result in total occupational and social impairment.  

In May 2010, the Veteran reported that he was "doing great," and that he was working day labor.  In May 2011, he reported that he started a new job, and was stressed out about the hours.  He reported difficulty with his supervisors who would not let him off to get to his medical appointments.  However, in July 2011, he stated that he was enjoying his job at an automobile shop.  In August 2011, he reported that he has been working in a temporary position; but that he would like to work there permanently.  Therefore, there is little to indicate that the Veteran's occupational impairment is "total."  

Moreover, regarding the individual symptoms listed in the rating criteria at the 100 percent level, there has been no evidence of gross impairment in thought processes or communication.  To the contrary, his thought process and content has been described as "unremarkable," linear, logical, coherent, "within normal limits" and goal-directed.  Likewise, the GAF scores ranging from 50-65 (indicating serious to mild symptoms) dispute any contentions of gross impairment.  While the Veteran reported some memory loss, there was no indication that the memory loss extended to forgetting names of closest relatives, own occupation, or own name.  He was noted to have had suicide attempts in December 2009 and January 2010; however, there was no evidence that the Veteran was a persistent danger to himself or others.  The Board does not find sufficient evidence to determine that the Veteran suffered from persistent delusions or hallucinations.  In short, the preponderance of the evidence is against a finding that the Veteran suffered any of the individual symptoms listed in the 100 percent rating criteria.  

For all the foregoing reasons, the Veteran's claim for an initial schedular rating in excess of 70 percent for PTSD must be denied.

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of panic attacks, feelings of isolation, disturbed sleep, hypervigilance, and substance abuse. These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for PTSD, evaluated as 70 percent disabling and erectile dysfunction, evaluated as 0 percent disabling.  His combined rating is therefore 70 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meetsthe schedular requirements for a total disability rating based on individual unemployability due to service-connected  disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  

At the Veteran's February 2010 VA examination, he reported feelings of hopelessness, worthlessness, amotivation, and lethargy.  He stated that his real problem was that he did not like himself.  He reported obsessive/ritualistic behavior and panic attacks.  He stated that he "cannot slow down;" and that he transitions from one activity or project to another.  He reported panic attacks multiple times daily.  However, there were no problems with activities of daily living.  The examiner noted history of problems in employment, as well as deficiencies in thinking, family relations, work, and mood.  However, she found that the Veteran's PTSD did not result in total occupational impairment.   

Throughout 2010, the Veteran's mood was described as "pretty normal" and "pretty good."  In May 2010, he stated that he was "doing great," and that he was working day labor.  He voiced no complaints and was assessed GAF scores of 65 and 55.  He continued to look for new jobs, and he went to school (majoring in psychology).  In May 2011, he began a new job; and in July 2011, he reported enjoying his job at an automobile shop.    

In May 2012, the Veteran reported that he was doing well, with no new problems.  In November 2012, the Veteran noted that his primary concern was panic attacks.  The panic attacks were severe (like having a heart attack), but he stated that they had decreased in frequency.  He stated that his most recent one was six weeks earlier, and that he occasionally goes several months without having one.  He reported sadness at times; but stated that he was usually happy.  His symptoms appeared to be limited to excessive worry, restlessness, panic attacks, and hypervigilance.  

The examiner stated that the Veteran had a long history of PTSD with some panic attacks.  She noted that symptoms were generally under control.  

The Board notes that although the February 2010 noted a history of problems in employment, the examination report failed to reflect symptoms so severe as to determine that they alone render him unable to obtain and retain substantially gainful employment.  The examiner noted that the Veteran did not have any problems with activities of daily living.  Moreover, in the months and years that followed, the Veteran went to school to study psychology, and then became employed in order to support his family.  The most recent treatment records reflect that his mood was generally good and that his main concern was panic attacks that occur somewhat infrequently (weeks/months apart).  

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.





ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


